***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
STATE OF CONNECTICUT v. FRANCIS ANDERSON
               (AC 39794)
                         Lavine, Keller and Elgo, Js.

                                   Syllabus

Convicted of the crimes of assault in the second degree and reckless endan-
    germent in the second degree, the defendant appealed to this court. The
    defendant’s conviction stemmed from an incident that occurred in the
    psychiatric unit of a hospital at which he was a patient, during which
    the defendant entered a small employee break room where four other
    forensic treatment specialists, including W, were seated around two
    tables. The defendant yelled profanities and threatening language at the
    treatment specialists in the room, stated that a patient down the hallway
    woke him up and that the treatment specialists were not doing their
    jobs, threw two duffel bags that were on the tables and grabbed a metal
    food cart by the handle and flung it into the air. The cart struck W in
    the chest and propelled her backward into nearby cabinets, causing her
    serious injuries. Soon thereafter, the defendant entered a conference
    room, sat down and recounted his version of the events to M, a forensic
    nurse, in a concise, logical manner, explaining that he had lost his
    temper and was frustrated by being in the hospital unit. The defendant
    subsequently was arrested and charged with one count of assault in the
    second degree for flinging the metal cart that hit and seriously injured
    W and with four counts of reckless endangerment in the second degree
    for throwing the two duffel bags and creating a risk of injury to each
    of the treatment specialists. Following a trial to the court, the court
    found the defendant guilty on all counts, concluding that the defendant’s
    conduct both before and following W’s assault demonstrated his aware-
    ness, and conscious disregard, of the substantial risk that his conduct
    would result in serious injury, and that the defendant possessed the
    mental capacity to understand and to appreciate the gravity of the risk
    in violently throwing a metal cart toward W and the ability to consciously
    choose to disregard that risk. On the defendant’s appeal to this court,
    held:
1. The defendant could not prevail on his claim that there was insufficient
    evidence to convict him of assault in the second degree because no
    reasonable finder of fact could have concluded beyond a reasonable
    doubt that, in light of his claimed mental disease or defect, he acted
    with the requisite recklessness and had the capacity to be aware of and
    to disregard the substantial risk of serious physical injury to W by his
    flinging the metal cart at W: notwithstanding the defendant’s significant
    psychiatric and behavioral issues, there was sufficient evidence for the
    trial court to conclude that he possessed the mental capacity to control
    his conduct and to understand and appreciate the risk resulting from
    his actions, as there was testimony from a professor of psychiatry, as
    well as a clinical and forensic psychologist, indicating that the defendant
    had the capacity to understand his conduct at the time of the incident
    and had the ability to control it, and that his recognition of A, a forensic
    treatment specialist, and the patient who woke him in the hallway,
    and his decision to not engage with them, indicated that he was not
    dissociated from the situation but, rather, was acting volitionally, and
    the evidence showed that the defendant walked approximately eighty-
    two feet from his bedroom to the break room to confront the treatment
    specialists when A and the patient were only approximately thirty feet
    away, all of which supported the trial court’s finding that the defendant
    consciously made a decision to confront the individuals he felt were
    actually to blame for the commotion; moreover, although the defendant
    claimed that he was not aware of W’s preexisting medical condition
    and thus could not be aware of the risk of serious injury to her from
    flinging the cart in her direction, he conceded at oral argument before
    this court that his awareness of her condition was not necessary for a
    finding of recklessness.
2. There was sufficient evidence of the defendant’s mental state to sustain
    his conviction of four counts of reckless endangerment in the second
  degree: the testimony presented at trial indicated that the defendant
  grabbed and threw in the small break room two duffel bags that were
  unzipped and contained personal items, that there was a shelf in the
  room containing boxes and other items in close proximity to the tables
  around which the treatment specialists were standing, and that the
  defendant threw the bags toward the right rear corner of the room near
  where the shelves were located, all of which supported the trial court’s
  finding beyond a reasonable doubt that the treatment specialists were
  at risk of physical injury from the duffel bags, their contents, or items
  knocked off the shelf as the defendant threw the bags in a small room
  full of people and furniture; moreover, there was sufficient evidence in
  the record to sustain the trial court’s finding that the defendant had the
  mental capacity to comprehend and to be aware of the risks associated
  with throwing the duffel bags.
    Argued September 14—officially released November 13, 2018

                          Procedural History

  Substitute information charging the defendant with
the crime of assault in the second degree and with four
counts of the crime of reckless endangerment in the
second degree, brought to the Superior Court in the
judicial district of Middlesex and tried to the court,
Vitale, J.; judgment of guilty, from which the defendant
appealed to this court. Affirmed.
  Richard E. Condon, Jr., senior assistant public
defender, for the appellant (defendant).
   Nancy L. Walker, assistant state’s attorney, with
whom, on the brief, were Peter McShane, former state’s
attorney, and Jeffrey Doskos, senior assistant state’s
attorney, for the appellee (state).
                         Opinion

   LAVINE, J. The defendant, Francis Anderson, appeals
from the judgment of conviction, rendered after a trial
to the court, of one count of assault in the second
degree in violation of General Statutes § 53a-60 (a) (3)
and four counts of reckless endangerment in the second
degree in violation of General Statutes § 53a-64 (a). On
appeal, the defendant claims that there was insufficient
evidence of the requisite mental state necessary for the
trial court to have concluded that he acted recklessly.
We affirm the judgment of the trial court.
   On April 29, 2016, the trial court issued a memoran-
dum of decision in which it found the following relevant
facts. On August 24, 2014, Joanne Aldrich was working
at the Whiting Forensic Division of Connecticut Valley
Hospital (Whiting) as a forensic treatment specialist and
was assigned to unit rounds during which she checked
every fifteen minutes to see that the patients were in
their rooms. Sometime after 10 p.m., a patient was out of
his room, standing by the exit door near the defendant’s
bedroom. This patient was confused and making noise.
While Aldrich was attempting to calm the patient, the
defendant1 exited his bedroom, which was located near
where Aldrich and the patient were standing. The defen-
dant did not approach or speak to Aldrich or the patient
but, instead, proceeded down the hallway.
   Meanwhile, four other forensic treatment specialists
(treatment specialists), David Latronica, Iris Fuqua, Wil-
liam Hewitt, and Darla White, were in the employee
break room. Inside the small, approximately thirteen
foot by thirteen foot break room, the treatment special-
ists were seated around two tables that were placed
together to form a larger table. Two duffel bags rested
on the tables and contained various personal items.
There was a shelf in close proximity to the tables that
contained boxes and other items. A large metal food
cart, which was approximately three inches taller than
the tables, was nearby.
   The defendant appeared at the open door of the break
room, which was approximately eighty-two feet from
his bedroom, and began to yell profanities and threaten-
ing language. He stated that he had been awakened
by a patient down the hallway and that the treatment
specialists in the break room were not doing their jobs,
and asked why they were not helping the ‘‘old woman,’’
in reference to Aldrich. The defendant entered the
room, and the four treatment specialists stood up. The
defendant appeared to be addressing Latronica, with
whom he did not have a good relationship. The defen-
dant threw the two duffel bags that were on the table
and grabbed one of the tables. The treatment specialists
placed their hands on the table to prevent the defendant
from lifting or flipping it. The defendant then grabbed
the metal food cart by the handle and flung it so that
it became airborne. The cart struck White in the chest
and propelled her backward into nearby cabinets. The
defendant then left the room.
   Lance Mack, a forensic nurse, went to the break room
after learning about the incident. Mack saw the defen-
dant in the hallway entering a bathroom. Mack entered
a conference room directly across from the bathroom
as he thought that the defendant, with whom he had a
good rapport, would follow him into the room because
it was the ‘‘logical thing to do.’’ Just as Mack anticipated,
the defendant entered the room and sat down. The
defendant recounted his version of the events in a con-
cise manner, following logical thought patterns,
explaining that he lost his temper and was frustrated
by being in the unit.
   As a result of being hit by the metal cart, White experi-
enced substantial pain in her chest, neck, and shoulder,
and suffered headaches. After seeking treatment that
failed to alleviate her symptoms, White underwent mag-
netic resonance imaging that revealed a herniated cervi-
cal disc requiring surgery. Following the surgery, White
experienced numbness in her hands and was unable to
turn her head to the right, engage in activities with her
children, or return to work.
   The defendant was arrested and charged with one
count of assault in the second degree in violation of
§ 53a-60 (a) (3) for flinging the metal cart that hit White
and caused her serious injury. The defendant was also
charged with four counts of reckless endangerment in
the second degree in violation of § 53a-64 (a), each
count identifying one of the treatment specialists, for
throwing the two duffel bags and creating a risk of
injury to them. Following a trial, the court found the
defendant guilty on all counts. This appeal followed.
   ‘‘The standard of review we apply to a claim of insuffi-
cient evidence is well established. In reviewing the suffi-
ciency of the evidence to support a criminal conviction
we apply a two-part test. First, we construe the evidence
in the light most favorable to sustaining the verdict.
Second, we determine whether upon the facts so con-
strued and the inferences reasonably drawn therefrom
the [finder of fact] reasonably could have concluded
that the cumulative force of the evidence established
guilt beyond a reasonable doubt. . . .
   ‘‘We note that the [finder of fact] must find every
element proven beyond a reasonable doubt in order to
find the defendant guilty of the charged offense, [but]
each of the basic and inferred facts underlying those
conclusions need not be proved beyond a reasonable
doubt. . . . If it is reasonable and logical for the [finder
of fact] to conclude that a basic fact or an inferred fact
is true, the [finder of fact] is permitted to consider the
fact proven and may consider it in combination with
other proven facts in determining whether the cumula-
tive effect of all the evidence proves the defendant
guilty of all the elements of the crime charged beyond
a reasonable doubt. . . .
  ‘‘In evaluating evidence, the [finder] of fact is not
required to accept as dispositive those inferences that
are consistent with the defendant’s innocence. . . .
The [finder of fact] may draw whatever inferences by
the evidence it deems to be reasonable and logical. . . .
   ‘‘On appeal, we do not ask whether there is a reason-
able view of the evidence that would support a reason-
able hypothesis of innocence. We ask, instead, whether
there is a reasonable view of the evidence that supports
the [finder of fact’s] verdict of guilty.’’ (Internal quota-
tion marks omitted.) State v. Calabrese, 279 Conn. 393,
402–403, 902 A.2d 1044 (2006).
                             I
   The defendant first claims that there was insufficient
evidence to sustain his conviction of assault in the sec-
ond degree. Specifically, he argues that there was insuf-
ficient evidence to allow a reasonable finder of fact to
conclude beyond a reasonable doubt that, in light of his
claimed mental disease or defect, he had the capacity
to be aware of and to disregard the substantial and
unjustifiable risk of serious physical injury to another
person posed by the flinging of the cart.2 He further
argues that because White’s injury was caused by her
fall, the cart itself did not cause the injury,3 and, in any
event, because he was unaware of White’s preexisting
condition,4 he did not know that there was a risk of
serious injury that could result from flinging the cart
in her direction. We are unpersuaded.
   Section 53a-60 (a) provides in relevant part that ‘‘[a]
person is guilty of assault in the second degree when
. . . (3) the actor recklessly causes serious physical
injury to another person by means of a deadly weapon
or dangerous instrument . . . .’’ ‘‘According to General
Statutes § 53a-3 (13), [a] person acts recklessly . . .
when he is aware of and consciously disregards a sub-
stantial and unjustifiable risk . . . . The risk must be
of such nature and degree that disregarding it consti-
tutes a gross deviation from the standard of conduct
that a reasonable person would observe in the situation
. . . .’’ (Internal quotation marks omitted.) State v. Car-
ter, 141 Conn. App. 377, 393, 61 A.3d 1103 (2013), aff’d,
317 Conn. 845, 120 A.3d 1229 (2015); see also State v.
Douglas, 126 Conn. App. 192, 207–208, 11 A.3d 699, cert.
denied, 300 Conn. 926, 15 A.3d 628 (2011).
  ‘‘Recklessness involves a subjective realization of
that risk and a conscious decision to ignore it. . . . It
does not involve intentional conduct because one who
acts recklessly does not have a conscious objective to
cause a particular result. . . . Because it is difficult to
prove this through direct evidence, the state of mind
amounting to recklessness may be inferred from con-
duct.’’ (Internal quotation marks omitted.) State v.
Jones, 289 Conn. 742, 756, 961 A.2d 322 (2008). ‘‘In
determining whether a defendant has acted recklessly
for . . . [s]ubjective realization of a risk may be
inferred from [the defendant’s] words and conduct
when viewed in the light of the surrounding circum-
stances.’’ (Internal quotation marks omitted.) State v.
Carter, supra, 141 Conn. App. 393.
   The court concluded that ‘‘the defendant’s conduct
both before and following White’s assault demonstrates
his awareness of, and conscious disregard of, the sub-
stantial risk that his conduct would result in serious
injury’’ and ‘‘that the defendant possessed the mental
capacity to understand and to appreciate the gravity of
the risk in violently throwing a metal cart toward White,
and the ability to consciously choose to disregard such
risk.’’ We disagree with the defendant’s claim that there
was insufficient evidence for the trial court to draw
these conclusions.
   There was testimony from Catherine Lewis, a profes-
sor of psychiatry, indicating that the defendant had the
capacity to understand his conduct at the time of the
incident and had the ability to control it. There was
also testimony from both Andrew Meisler, a clinical
and forensic psychologist who testified for the defense,
and Lewis that the defendant’s recognition of Aldrich
and the patient in the hallway, and his decision to not
engage with them, indicated that the defendant was not
dissociated from the situation but, rather, was acting
volitionally. Lewis’ testimony indicated that the defen-
dant had told her that he liked Aldrich, whom he
described as a ‘‘nice,’’ ‘‘old lady,’’ that the patient was
‘‘crazy’’ and that he is ‘‘not going to hit people like that.’’
Instead, the defendant stated that he walked down the
hallway and heard laughter from Latronica, with whom
he was upset. The defendant was angry that the treat-
ment specialists were not doing their jobs, and walked
to the break room. The evidence showed that the defen-
dant walked approximately eighty-two feet to the break
room to confront the treatment specialists when Aldrich
and the patient who woke the defendant were only
approximately thirty feet away. This evidence supports
the trial court’s finding that ‘‘the defendant consciously
made a decision to confront the individuals he felt were
actually to blame for the commotion . . . .’’
   After the incident, the defendant followed Mack into
the conference room, which was the ‘‘logical thing to
do,’’ spoke to Mack in a concise logical manner, and
stated that he did not intend to hurt anyone. Lewis
testified, and the trial court agreed, that this statement
showed awareness of conduct and intent. Lewis stated:
‘‘[S]omeone who is in a dissociative state or doesn’t
know what they’re doing, it would be unusual to talk
about their level of intent. And . . . he’s calm. . . .
[I]t’s significant because there have been other times
when he’s tearing things off the walls and yelling at
people. This was not like that. . . . His account—he
describes being angry at people, walking down, cursing
them out, pushing a cart, leaving, telling someone I have
to get off this unit, I didn’t intend to hurt anyone. That’s
pretty clear thinking.’’ Lewis further testified that in the
defendant’s own version of the events, he pushed a
cart in a ‘‘well thought out’’ manner out of frustration,
not impulsivity.
   Meisler concluded that the defendant showed some
conscious awareness of events at the time given that
he engaged those in the break room because he was
upset that they were not helping Aldrich. Additionally,
Meisler testified that the defendant had a reason and
intent to go to the break room and to confront the
treatment specialists, and chose to leave the break room
after flinging the cart. Thus, notwithstanding his signifi-
cant psychiatric and behavioral issues, there was suffi-
cient evidence for the trial court to conclude that the
defendant possessed the mental capacity to control his
conduct and understand and to appreciate the risk
resulting from his actions.
   Although the defendant argues that he was not aware
of White’s preexisting condition and thus could not be
aware of the risk of serious injury to her, he conceded
at oral argument before this court that his awareness
of her condition is not necessary for a finding of reck-
lessness. The issue before us, however, is not whether
the defendant was aware of White’s preexisting condi-
tion, but whether the defendant should have recognized
that flinging the large metal cart in a small room with
others in close proximity could cause serious injury.
We, therefore, conclude that the evidence was sufficient
to support the defendant’s conviction of assault in the
second degree.
                             II
   The defendant finally claims that there was insuffi-
cient evidence to sustain his conviction of four counts
of reckless endangerment in the second degree. Again,
the defendant’s arguments rest on his claim that he was
not aware of the likelihood of injury. The defendant
argues (1) that the court erred by relying on its analysis
of recklessness in regard to the assault charge when the
conduct underlying the reckless endangerment counts
differed and (2) that risk of injury to the treatment
specialists was speculative. We disagree.
   Section 53a-64 (a) provides that ‘‘[a] person is guilty
of reckless endangerment in the second degree when
he recklessly engages in conduct which creates a risk
of physical injury to another person.’’ Here, testimony
indicated that the defendant grabbed and threw two
duffel bags that were unzipped and contained personal
items such as a wallet, keys, a cup, a lunchbox, a note-
book, and clothes. In the small break room, there was
a shelf containing boxes and other items in close prox-
imity to the tables around which the treatment special-
ists were standing. Fuqua testified that the defendant
threw the bags toward the right rear corner near where
the shelves were located. There was thus sufficient
evidence for the trial court to find beyond a reasonable
doubt that the treatment specialists were at risk of
physical injury from the bags, their contents, or items
knocked off the shelf, as the defendant threw the bags
in a small room full of people and furniture.
   As there was sufficient evidence to find that the
defendant was capable of understanding and appreciat-
ing the risk of his actions, as previously discussed, there
is sufficient evidence in the record to sustain the court’s
finding that the defendant had the mental capacity to
comprehend and to be aware of the risks associated
with throwing the duffel bags.5 We therefore conclude
that there was sufficient evidence of the defendant’s
mental state to convict him of four counts of reckless
endangerment in the second degree.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     At the time of the incident, the defendant was confined to Whiting,
having been found not guilty by reason of mental disease or defect on
charges relating to an assault on a correctional officer. Although the defense
expert, Andrew Meisler, a clinical and forensic psychologist, and the state’s
expert, Catherine Lewis, a professor of psychiatry, disagreed in some
respects, they both documented the defendant’s cognitive and mental health
problems, history of childhood abuse, impulsivity, and low functioning.
   2
     The defendant also claims that the trial court erred in relying on Catherine
Lewis’ testimony in regard to the defendant’s diminished capacity defense,
as he argues that she did not offer an opinion on whether he was acting
recklessly and that her testimony was limited to her opinions on his mental
disease or defect defense. We reject this argument. As Lewis provided
testimony as to the defendant’s mental state, this testimony is relevant as
to whether the defendant had the capacity to engage in reckless conduct.
We note that Lewis was not permitted to testify as to the ultimate question.
   3
     Evidence shows, and the trial court found, that White had suffered a
previous injury to her cervical spine, but that the injury was to a different
area of her spine and had been stabilized prior to the present incident.
   4
     At oral argument before this court, defense counsel stated that the
defendant does not argue that his conduct was not the cause of White’s
injury but claims that there was insufficient evidence of the requisite mental
state of being aware of the risk of injury to her as it was her reaction to
being hit by the cart, and not the cart itself, that injured her.
   5
     Even if, as the defendant argued, he had no knowledge of the contents
of the duffel bags, or that they were unzipped, his lack of knowledge is not
relevant to a lack of awareness of a risk or conscious disregard of a substan-
tial risk that the bags or their contents could injure someone.